Citation Nr: 1014270	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  03-24 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder, claimed as tendinitis.  

2.  Entitlement to service connection for a low back disorder 
(previously claimed as muscle strain of the back).  

3.  Entitlement to an initial compensable disability rating 
for service-connected external hemorrhoids prior to May 1, 
2006.

4.  Entitlement to a disability rating greater than 10 
percent for service-connected external hemorrhoids beginning 
May 1, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to September 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board Videoconference hearing in November 
2007.  A transcript of this proceeding is associated with the 
claims file.

This case was previously before the Board in April 2008 at 
which time the above issues were remanded for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  
 

FINDINGS OF FACT

1.  The Veteran's tendinitis of the bilateral ankles 
originated during his military service.

2.  The Veteran's mild degenerative changes in the lumbar 
spine, which first manifested many years after service, is 
not causally related to his military service.

3.  Prior to May 1, 2006 the Veteran's service-connected 
external hemorrhoids were not large or thrombotic, or 
irreducible with excessive redundant tissue evidencing 
frequent recurrences.  Nor did they result in persistent 
bleeding with secondary anemia or with fissures

4.  Beginning May 1, 2006 the Veteran's service-connected 
external hemorrhoids have not resulted in persistent bleeding 
with secondary anemia or with fissures


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the 
criteria for service connection for tendinitis of the 
bilateral ankles have been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Service connection for a low back disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for an initial compensable disability rating 
for service-connected external hemorrhoids prior to May 1, 
2006 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b), 4.114, Diagnostic Code (DC) 
7336 (2009).

4.  The criteria for a disability rating greater than 10 
percent for service-connected external hemorrhoids beginning 
May 1, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.114, DC 7336 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that he 
suffers from a bilateral ankle disorder and muscle strain of 
the back as a result of his active service with the United 
States Army from April 1980 to September 1991.  Specifically, 
the Veteran contends that he injured his ankles and back 
during military service and continues to suffer from 
residuals of these injuries.  The Veteran also asserts that 
his service-connected external hemorrhoids are more disabling 
than evaluated both prior to and beginning May 1, 2006.    

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

When a disorder becomes service-connected it is assigned a 
disability rating.  Disability evaluations are determined by 
the application of a schedule of ratings, which are based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

"Staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).   

1.	Bilateral ankle disorder, claimed as tendinitis

The Veteran's service treatment records (STRs) are negative 
for an impression of tendinitis of the ankles, however, they 
do show that the Veteran complained of foot, ankle, and knee 
pain on several occasions during military service.  
Specifically, the Veteran initially complained of pain in his 
ankles in April 1980.  Thereafter, beginning in January 1985, 
the Veteran complained of pains in his feet, shins, and 
ankles on a regular basis.  He was diagnosed with shin 
splints.  Upon separation examination in June 1991, the 
Veteran reportedly had normal "feet" and "lower 
extremities."  However, in his June 1991 "Report of Medical 
History," the Veteran reported yes to "swollen or painful 
joints," "bone, joint, or other deformity," and "foot 
trouble."

The Veteran submitted an initial claim for service connection 
for feet, leg, and knee disorders in March 1992, 
approximately 6 months after his discharge from military 
service.  He subsequently submitted a claim for service 
connection for an ankle disorder in June 2002.  He was 
afforded a VA examination in September 2002 and the examiner 
diagnosed tendinitis of the bilateral ankles.  

By rating decision dated in October 2002, the RO granted 
service connection for bilateral shin splints, bilateral pes 
planus, and residuals of postoperative bilateral bunionectomy 
and surgical correction for bilateral hallux valgus with 
degenerative changes of the great toes.  The RO also denied 
service connection for tendinitis of the ankles.  
Subsequently, by rating decision dated in February 2005, the 
RO also granted service connection for degenerative joint 
disease of the right and left knees.  

An April 2005 private examination report indicated that the 
Veteran's service-connected bilateral foot disability caused 
a biomechanical fault in his gait cycle.  It was noted that 
such abnormal gait was causing osteoarthritic changes in the 
mid foot areas as well as subtalar joint.

Pursuant to the April 2008 Board remand the Veteran was 
afforded another VA examination in June 2009.  The examiner 
found no pathology on either physical or radiological 
examination of the ankles to render a diagnosis.  The 
examiner also opined that there was no current chronic 
disability in the ankles that was associated with or 
secondary to bilateral foot condition.

In McClain v. Nicholson, 21 Vet. App. 319 (2007), the Court 
of Appeals for Veterans Claims (Court) held that the 
requirement that a claimant have a current disability before 
being granted service connection is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even though the disability may have resolved by the time VA 
adjudicates the claim.  

Although the Veteran's ankles were shown to be within normal 
limits in his most recent VA evaluation, he was given a 
diagnosis of tendinitis of the ankles during the pendency of 
this claim.  The Board further notes that the April 2005 
private examiner found osteoarthritic changes in the subtalar 
joint area.  Thus, the Board finds that the requirement for 
establishing the existence of a current disability has been 
met.

In this case, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the Veteran's tendinitis of the 
ankles originated during his military service.  See 
38 U.S.C.A. § 5107(b).  While the Veteran's STRs are negative 
for an in-service diagnosis of tendinitis of the ankles, the 
Veteran did complain of ankle pain on several occasions 
during military service and submitted a claim for service 
connection for feet, leg, and knee disorders in March 1992, 
approximately six months after military service.  His report 
of continuity of symptomatology since service is credible and 
consistent with the evidentiary record.  As noted above, an 
April 2005 private examiner found that the Veteran manifested 
osteoarthritic changes in the subtalar joint area caused by a 
service-connected gait disturbance.  See generally 38 C.F.R. 
§ 3.310.  The Veteran was also diagnosed with tendinitis of 
the ankles in September 2002.  

Overall, the Board finds the Veteran's report of the in-
service events and symptoms credible and supportive of his 
service connection claim.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335-36 (Fed. Cir. 2006).  This evidence provides 
a plausible basis to conclude that the Veteran's diagnosis of 
tendinitis of the ankles in September 2002 and during the 
pendency of this claim is related to his military service.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection.").  As 
such, the Board finds that service connection is warranted.

2.	Low back disorder

The Veteran's STRs show a diagnosis of muscle strain of the 
back as a result of a fall in January 1984.  However, there 
are no other complaints regarding the back.  On a periodic 
examination in March 1987, the Veteran denied a history of 
recurrent back pain and no disability was found on 
examination.  Similarly, upon separation examination in June 
1991, the Veteran denied a history of recurrent back pain and 
no disability was found on examination.

The Veteran submitted a claim for service connection for a 
back disorder in June 2002.  There are no available private 
or VA treatment records related to a lumbar spine disability 
prior to 2002, and VA treatment records only show complaints 
of back pain.  

Pursuant to the April 2008 Board remand, the Veteran was 
afforded a VA examination specific to his back in June 2009.  
The examiner diagnosed the Veteran with mild degenerative 
changes in the lumbar spine.  The examiner also opined that 
the current finding of mild degenerative changes in the 
lumbar spine was less likely than not secondary to the 
Veteran's lumbar strain diagnosed during military service.  
The examiner noted that the Veteran's separation examination 
showed no complaints of low back pain and there were no 
findings associated with a low back disorder.  Thus, the 
examiner opined that the lumbar strain sustained during the 
Veteran's military service resolved.  

Given the evidence of record, the Board finds that service 
connection for a low back disorder is not warranted.  First, 
there is no evidence of degenerative changes of the back 
during service or within one year after service.  As such, 
service connection is not warranted on presumptive basis 
under 38 C.F.R. §§ 3.307 and 3.309.

Further, the June 2009 VA examiner opined that the Veteran's 
current degenerative changes of the lumbar spine are not 
related to his military service.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  There are no other 
contrary medical opinions of record.  

In fact, the only evidence tending to support this case 
consists of the Veteran's allegations and testimony of 
record.  The Veteran has described his history of treatment 
for back injury and strain in 1984 which is corroborated by 
his STRs.  He has further alleged recurrent back strains 
since that injury, which he primarily self-treated.  However, 
he also reports additional treatment in service which is not 
consistent with the STRs of record.  Furthermore, the 
Veteran's current allegation of continuity of symptomatology 
is contradicted by his denial of recurrent back pain on 
physical examinations in 1987 and 1991.

Overall, the Board places greater probative weight to the 
Veteran's denial of continuity of symptomatology in 1987 and 
1991, which is more contemporaneous in time to the events in 
question and more consistent with the entire evidentiary 
record.  Notably, the 1987 and 1991 examination reports were 
generated with a view towards ascertaining the Veteran's 
then-state of physical fitness; it is akin to a statement of 
diagnosis or treatment and is therefore of increased 
probative value, reflecting the Veteran's then state of 
physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 
245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).

Accordingly, the Board finds that the credible lay evidence 
establishes that the Veteran's low back pain resolved after 
the injury in 1984.  The opinion of the June 2009 VA 
examiner, which is based upon an accurate factual history of 
resolved back pain in service, is highly probative and 
outweighs the other evidence of record, including the 
Veteran's testimony and contentions.  As such, service 
connection is not in order.  There is no doubt of material 
fact to be resolved in the Veteran's favor.

3.	External hemorrhoids

The Veteran's service-connected external hemorrhoids are 
rated pursuant to 38 C.F.R. § 4.114, DC 7336.  Under this 
code, a noncompensable evaluation is assigned for milder or 
moderate hemorrhoids; a 10 percent rating is assigned for 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences; and a 20 
percent evaluation is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia or with 
fissures.

It is unclear whether the Veteran ever submitted a claim for 
service connection for hemorrhoids but, by rating decision 
dated in October 2002, the RO granted service connection for 
external hemorrhoids and assigned a noncompensable disability 
rating effective August 25, 1991.  Subsequently, the Veteran 
was afforded VA examinations for his hemorrhoids in November 
2004, May 2006, and June 2009.  By rating decision dated in 
July 2006, the RO increased the Veteran's disability rating 
for hemorrhoids from noncompensable to 10 percent disabling 
effective May 1, 2006, the date of the second VA examination.

In this case, the RO issued a rating decision in October 2002 
which granted service connection for external hemorrhoids and 
assigned a noncompensable evaluation.  The Veteran appealed 
the noncompensable rating initially assigned.  Hence, the 
issue of the proper evaluation to be assigned the Veteran's 
external hemorrhoids from the time period beginning with the 
grant of original service connection is now before the Board 
per Fenderson.  While the Veteran's service-connected 
external hemorrhoids were initially assigned a noncompensable 
rating, in a July 2006  rating decision, the RO increased the 
rating for external hemorrhoids to 10 percent effective May 
1, 2006, the date of the most recent VA examination .  

There are two periods of time at issue here: prior to May 1, 
2006, for which the RO has assigned a noncompensable rating 
for the external hemorrhoids; and from May 1, 2006, to the 
present, for which the RO assigned a rating of 10 percent for 
external hemorrhoids.  The Board will consider the proper 
evaluation to be assigned for both time periods.

a.  Prior to May 1, 2006

Evidence relevant to the level of severity of the Veteran's 
external hemorrhoids prior to May 1, 2006, includes a VA 
examination report dated in November 2004.  At that time, the 
Veteran reported that he began experiencing external 
hemorrhoids while stationed at Fort Bliss in 1988.  His 
rectum was painful with bleeding, almost on a daily basis, 
especially when he was constipated.  He denied a history of 
surgery or medication for his hemorrhoids.  Colonoscopy in 
September 2002 was noted to have external hemorrhoids.  He 
reported that he watched his diet to ensure that he had no 
constipation.  He denied any leakage of stool.  He claimed 
that his sphincter was still adequate and that he had no 
fecal leakage of involuntary bowel movements.  He did use 
some rectal suppository for the relief of the pain.  Since 
military service, the Veteran continued to have problems on 
and off with his external hemorrhoids.  Rectal pain sometimes 
occurred and there was occasional bleeding.  He was never 
diagnosed with anemia due to blood loss.  He never had any 
fissures around his rectum.  At the time of the examination, 
he had less problems and he denied active treatment for his 
hemorrhoids in the last 12 months.  The Veteran reported that 
he had never been hospitalized nor incapacitated due to his 
external hemorrhoids.  

Physical examination of the rectal area revealed the presence 
of external hemorrhoid over the 6 o'clock position.  There 
was no bleeding and no tenderness during the examination.  
Sphincter was good and adequate.  There was no blood on the 
examination finger.  Stool for occult blood was negative.  
The hemorrhoid showed no sign of thrombosis.  Hematology done 
in September 2004 was essentially within normal limits.  The 
diagnosis was external hemorrhoids with mild symptoms found.

Also of record are VA treatment records dated through April 
2006.  Significantly, a July 2002 note showed complaints of 
rectal bleeding for the past two months and an October 2002 
noted no rectal bleeding.  A February 2003 note showed the 
results of a colonoscopy which showed the presence of 
hemorrhoids.  A May 2005 note reported a flare-up of 
hemorrhoids.

Upon review of the record the Board finds that the evidence 
of record does not support the assignment of a compensable 
evaluation for external hemorrhoids.  As above, a compensable 
disability rating requires large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences and/or persistent bleeding with 
secondary anemia or with fissures.  The November 2004 
examiner indicated that there was no thrombosis and opined 
that the Veteran's hemorrhoids were "mild."  Although the 
Veteran reported constant bleeding from the disorder, there 
is no medical evidence indicating his bleeding led to an 
anemic disorder or that fissures accompany his hemorrhoid 
disability.  Rather, examination of the Veteran's rectum and 
anus revealed mild external hemorrhoid at 6 o'clock with no 
fissures or bleeding. 

The Board has considered the Veteran's description of 
hemorrhoid symptomatology, which credibly reported recurrent 
episodes of hemorrhoids with bleeding.  However, the Veteran 
did not describe hemorrhoids which were large, thrombotic, 
irreducible, or with excessive redundant tissue.  At his 
hearing, he testified to being unaware of an anemia 
diagnosis.  As such, the Veteran's own testimony did not 
establish his entitlement to a compensable rating for any 
period of time prior to May 1, 2006.  To the extent his 
statements can be construed as supporting a compensable 
evaluation, they are greatly outweighed by the medical 
findings of record.

b.	Beginning May 1, 2006

Evidence relevant to the level of severity of the Veteran's 
external hemorrhoids beginning May 1, 2006, includes VA 
examination reports dated in May 2006 and June 2009 and the 
Veteran's testimony during the November 2007 Board hearing.    

During the May 2006 VA examination, the Veteran reported that 
he was diagnosed with hemorrhoids during his active military 
service in the 1980s due to symptoms and complaints of pain, 
burning, and bleeding on his rectal area.  He stated that he 
was given some hemorrhoidal ointment and suppositories.  He 
denied any surgery.  He stated he had off and on bleeding at 
least once or twice in a month with pain on his rectal area 
and was treated with rectal hemorrhoidal suppositories or 
ointments.  At the time of the examination, he had no 
symptoms.  There was no history or fecal leakage and the 
Veteran denied the use of pads.

Upon physical examination of the rectal area, the Veteran had 
normal rectal anal sphincter.  He had a large external 
hemorrhoid extending from 7 o'clock to 10 o'clock without any 
swelling, no inflammation, no thrombosis, and no bleeding.  
Guaiac stool was negative.  There were also no fissures.  The 
diagnosis was hemorrhoid, external with no inflammation, no 
thrombosis, and no bleeding.  CBC (complete blood count) in 
March 2006 was within normal limits except for low hemoglobin 
and elevated eosinophils. 

During the November 2007 Board hearing, the Veteran testified 
that whenever he went to the bathroom, he experienced 
bleeding from his rectum.  Moreover, when further questioned, 
the Veteran indicated that he experienced some leakage of 
blood even on those occasions when he was not attempting to 
defecate. 

During the June 2009 VA examination, the Veteran indicated 
that he was diagnosed with external hemorrhoids while in the 
military and this was managed conservatively with localized 
application of cream.  He reported that the condition was 
intermittent.  He reported current symptoms of anal itching 
and indicated that he often saw traces of blood following 
bowel movements.  There were no reported episode of 
thrombosis of hemorrhoids.  The Veteran indicated that he had 
a colonoscopy in 2003 with findings of mixed hemorrhoids.  
When having flares, about three to four times per month which 
can usually last for about a week, the Veteran indicated that 
he uses Preparation H.  There were no reported side effects 
from this medication.  There was no reported history of anal 
infections, proctitis, fistula in ano, or trauma to the 
rectum or anus.  There was also no period of hospitalization, 
Emergency Room visits, nor incapacitation secondary to the 
above conditions.  There was also no reported significant 
effect with usual occupation and with activities of daily 
living.  

Physical examination of the rectal area revealed a large anal 
tag, remnant of external hemorrhoids.  There was no evidence 
of thromboses, no fissures, no evidence of gross bleeding, 
and no rectal prolapse.  Sphincter tone was intact, there was 
no evidence of fecal leakage, and stool was guaiac-positive.  
The examiner also noted that the CBC (complete blood count) 
in November 2008 was reported as normal.  The diagnosis was 
anal tag, remnant of external hemorrhoids with no anemia 
found.  

Also of record are VA treatment records dated from May 2006 
which are negative for any findings regarding the Veteran's 
service-connected external hemorrhoids.

The medical evidence does not show that the Veteran's 
service-connected external hemorrhoid disability approximates 
the criteria for a rating in excess of 20 percent. Although 
the Veteran reports constant bleeding from the disorder 
during the May 2006 and June 2009 VA examinations and during 
the November 2007 Board hearing, there is no medical evidence 
indicating his bleeding leads to an anemic disorder or that 
fissures accompany his hemorrhoid disability.  While the 
Veteran had borderline readings in May 2006, anemia was not 
found during that examination or during the June 2009 VA 
examination.  Without such medical evidence, the rating 
criteria under DC 7336 for a 20 percent rating are not 
approximated, and the claim is denied. 

Again, the Board has considered the Veteran's description of 
hemorrhoid symptomatology, which credibly reports recurrent 
episodes of hemorrhoids with bleeding.  However, the Veteran 
has not provided any description of when his large hemorrhoid 
manifested on May 1, 2006 had first manifested.  He does not 
describe hemorrhoids which are thrombotic, irreducible, or 
with excessive redundant tissue and remains unaware of an 
anemia diagnosis.  As such, the Veteran's own statements do 
not establish his entitlement to a compensable rating prior 
to May 1, 2006, or entitlement to a rating greater than 10 
percent after May 1, 2006.  To the extent his statements can 
be construed as supporting higher evaluations, they are 
greatly outweighed by the medical findings of record.  There 
is no doubt of material fact to be resolved in his favor.  
38 U.S.C.A. § 5107(b).

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity 
with the additional proviso that the Secretary 
shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where 
the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, 
upon field station submission, is authorized to 
approve on the basis of the criteria set forth in 
this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service- 
connected disability or disabilities.  The 
governing norm in these exceptional cases is: A 
finding that the case presents such an 
exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization 
as to render impractical the application of the 
regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

VA's General Counsel has stated that consideration of an 
extra-schedular rating under 3.321(b)(1) is only warranted 
where there is evidence that the disability picture presented 
by the Veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the Veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the 
effects of his service-connected hemorrhoids have had on his 
activities of work and daily living.  In the Board's opinion, 
all aspects of the Veteran's hemorrhoid disability are 
adequately encompassed in the assigned schedular ratings.  
Notably, the Veteran's reported symptoms are contemplated in 
the schedular criteria, and higher schedular evaluations are 
available.  The Board finds no unusual aspects of the 
Veteran's disability not addressed in the schedular criteria.  
As the assigned schedular evaluation is adequate, there is no 
basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. 111, 114-15 (2008). 

In sum, the criteria for a compensable rating prior to May 1, 
2006 have not been met for any period of time between 1991 
and 2006, and the criteria for a rating greater than 10 
percent have not been met for any period of time since May 1, 
2006.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt rule is not applicable.  
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. 
Cir. 2009).

With regard to the service connection claims, complete notice 
was sent in August 2002, November 2005, March 2006, and April 
2008 and the claim was readjudicated in a November 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  

With regard to the initial rating issue, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  That burden has not been met in this 
case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of August 25, 1991, the day 
after his discharge from military service, and a 
noncompensable rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the day after his discharge from 
military service, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained STRs, assisted the appellant in obtaining 
evidence, afforded the appellant physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  With respect to the low 
back claim, the Board finds that the VA examiner's opinion is 
based upon a factual history of the Veteran's low back pain 
having resolved in service.  The Board finds that this 
factual determination is correct and accurate upon review of 
the record, and that the opinion offers an adequate rationale 
for the conclusion ultimately reached.  

With respect to the hemorrhoid claim, the Board finds that 
the recent VA examination provides all findings necessary to 
decide the claim.  This examination report is supplemented by 
VA clinical records.  Since the last VA examination, there is 
no lay or medical evidence suggesting an increased severity 
of disability.  As such, additional examination is not 
warranted.  VAOPGCPREC 11-95 (Apr. 7,  1995).

In sum, VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced 
by a decision on the claim at this time.


ORDER

Service connection for a bilateral ankle disorder, claimed as 
tendinitis is granted.  

Service connection for a low back disorder (previously 
claimed as muscle strain of the back) is denied.  

An initial compensable disability rating for service-
connected external hemorrhoids prior to May 1, 2006 is 
denied.

A disability rating greater than 10 percent for service-
connected external hemorrhoids beginning May 1, 2006 is 
denied.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


